Corrected page                                     ap-77,031
                                                     COURT OF CRIMINAL APPEALS
                                                                      AUSTIN, TEXAS
March 6, 2015
                                                    Transmitted 3/2/2015 7:48:13 AM
                                                      Accepted 3/3/2015 7:59:16 AM
                                                                       ABEL ACOSTA
                IDENTITIES OF PARTIES AND   COUNSEL                           CLERK

 HONORABLE MICHAEL SNIPES              JUDGE PRESIDING
     133 N. Riverfront Blvd            CRIMINAL DISTRICT
     Frank Crowely Courts Bldg.        COURT NO. 7
     Dallas, Texas 75207               OF DALLAS COUNTY, TEXAS

 FRANKLIN DAVIS                        APPELLANT
     TDC#00999585
     Polunsky Unit
     3872 FM 350 South
     Livingston, Texas 77351

 HONORABLE KARO JOHNSON                ATTORNEY FOR APPELLANT
     3300 Oak Lawn Ave. Suite 600
     Dallas, Texas 75219
     SBOT#10804500

 HONORABLE DOUG PARKS                  ATTORNEY FOR APPELLANT
     321 Calm Water Lane
     Holly Lake Ranch, Texas
     SBOT# 15520000

 HONORABLE BRADY WYATT                 ATTORNEY FOR APPELLANT
     3300 Oak Lawn Ave. Suite 600
     Dallas, Texas 75210
     SBOT# 24008313

 HONORABLE PHILLIP HAYES               ATTORNEY FOR APPELLANT
     3300 Oak Lawn Ave. Suite 600
     Dallas, Texas 75219
     SBOT# 24012803

 HONORABLE JOHN TATUM                  ATTORNEY FOR APPELLANT
     990 S. Sherman St.                ON APPEAL ONLY
     Richardson, Texas 75081
     SBOT#19672500